******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   ROBERT E. HEALEY v. THE HAYMOND LAW
              FIRM, P.C., ET AL.
                 (AC 38599)
                 Prescott, Mullins and Bear, Js.
       Argued January 31—officially released June 27, 2017

  (Appeal from Superior Court, judicial district of
                Hartford, Elgo, J.)
  Leon M. Rosenblatt and Richard J. Padykula, for the
appellant (named defendant).
  Andrew L. Houlding, for the appellee (plaintiff).
                         Opinion

   MULLINS, J. The defendant, The Haymond Law Firm,
P.C.,1 appeals from the judgment of the trial court, ren-
dered after a jury trial, awarding its former employee,
the plaintiff, Robert E. Healey, damages for unpaid
wages pursuant to General Statutes § 31-72.2 On appeal,
the defendant claims that the court erred by charging
the jury on the amended version of § 31-72 because the
amendment took effect after this action had com-
menced. Therefore, the defendant argues, the court was
required to charge the jury on the repealed version of
that statute that had been in effect at the time the
alleged injuries occurred. The defendant also claims
that the court’s instruction on the amended version of
the statute was a clear, obvious, and indisputable error
that warrants reversal under the plain error doctrine.3
   We conclude that the defendant’s claim is unreview-
able because it induced the alleged instructional impro-
priety by affirmatively requesting that the court charge
the jury on the amended version of § 31-72. We also
conclude that plain error reversal is not warranted in
this case. Accordingly, we affirm the judgment of the
trial court.
  The following facts, which are not in dispute for the
purposes of this appeal, and procedural history are rele-
vant to the defendant’s claim. The plaintiff worked for
the defendant as a medical malpractice attorney for
more than seventeen years. In 2011, the plaintiff
informed John I. Haymond, the defendant’s principal,
that he wished to retire from practicing law full time.
Consequently, the defendant and the plaintiff agreed
that the plaintiff would continue to work for the defen-
dant through 2012 on a part-time basis.
  In September, 2012, the defendant and the plaintiff
reached another agreement that further reduced the
plaintiff’s workload and modified the plaintiff’s com-
pensation. In particular, the agreement provided that
(1) the plaintiff would retain responsibility only for a
small number of medical malpractice cases; (2) the
defendant would pay the plaintiff 50 percent of the legal
fees recovered in those cases; and (3) the defendant
would pay the plaintiff 15 percent of any referral fees
that the defendant received in cases that the plaintiff
had referred to the law firm of Koskoff, Koskoff &
Bieder, P.C. (Koskoff, Koskoff & Bieder).
  In March, 2013, the plaintiff settled two medical mal-
practice cases for which he had retained responsibility
pursuant to the September, 2012 agreement. Subse-
quently, the plaintiff requested that the defendant pay
him 50 percent of the legal fees it received in those
settlements. The defendant refused to pay the plaintiff
50 percent of the recovered legal fees and, instead, paid
him only approximately 15 percent of the fees.
  Around August, 2014, the plaintiff learned that one
of the cases that he had referred to Koskoff, Koskoff &
Bieder had been settled and that the defendant received
a referral fee from Koskoff, Koskoff & Bieder for that
case. The defendant never tendered any part of that
referral fee to the plaintiff.
  Thereafter, the plaintiff brought the present action,
seeking recovery of (1) his full 50 percent share of the
legal fees recovered in the two medical malpractice
cases that he had settled, and (2) 15 percent of the
referral fee that the defendant received from the case
settled by Koskoff, Koskoff & Bieder. Specifically, the
plaintiff’s complaint sought recovery principally4 on the
basis of a statutory claim for unpaid wages made pursu-
ant to § 31-72 and a breach of contract claim.
   Regarding the statutory claim for unpaid wages, the
governing statute, § 31-72, was amended while this
action was pending. On June 19, 2013, when this action
was initiated, the version of the statute that was in
effect at that time provided in relevant part: ‘‘When any
employer [unlawfully] fails to pay an employee wages
. . . such employee . . . may recover, in a civil action,
twice the full amount of such wages . . . .’’ (Emphasis
added.) General Statutes (Rev. to 2013) § 31-72. Our
Supreme Court also had provided the following inter-
pretive gloss relating to double damages under that
version of § 31-72: ‘‘The statute provides for a discre-
tionary award of double damages . . . to employees
who are successful in actions against their employers
for wages due. . . . Although § 31-72 does not set forth
a standard by which to determine whether double dam-
ages should be awarded in particular cases, it is well
established . . . that it is appropriate for a plaintiff to
recover . . . double damages . . . only when the trial
court has found that the defendant acted with bad faith,
arbitrariness or unreasonableness.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.)
Ravetto v. Triton Thalassic Technologies, Inc., 285
Conn. 716, 724, 941 A.2d 309 (2008). Also, in cases in
which a discretionary award of double damages was
sought under that version of § 31-72, the burden of
proving an employer’s bad faith, arbitrariness, or unrea-
sonableness was on the plaintiff. See Somers v. LeVas-
seur, 230 Conn. 560, 568, 645 A.2d 993 (1994) (‘‘the
traditional principle [is] that in a civil case [t]he general
burden of proof rests upon the plaintiff’’ [internal quota-
tion marks omitted]).
  In June, 2015, approximately two years after this
action was commenced and four months before trial
began, § 31-72 was amended by No. 15-86, § 2, of the
2015 Public Acts. The amended version took effect on
October 1, 2015, several weeks before trial began. It
provides in relevant part: ‘‘When any employer [unlaw-
fully] fails to pay an employee wages . . . such
employee . . . shall recover, in a civil action, (1) twice
the full amount of such wages . . . or (2) if the
employer establishes that the employer had a good faith
belief that the underpayment of wages was in compli-
ance with law, the full amount of such wages . . . with
costs and such reasonable attorney’s fees as may be
allowed by the court. . . .’’ (Emphasis added.) General
Statutes § 31-72.
   On October 20, 2015, the plaintiff submitted a prelimi-
nary request to charge, proposing that the court instruct
the jury using the language in the amended version of
§ 31-72. After quoting the relevant part of the amended
version of § 31-72 in his proposed instructions, the plain-
tiff requested the following specific instructions: (1) ‘‘If
you do find in favor of the plaintiff—that is, that the
defendant unlawfully withheld his pay—you must then
determine whether the [defendant] had a ‘good faith
belief that the underpayment of wages was in compli-
ance with law.’ It is the defendant’s burden to prove
to you that the defendant had such a good faith belief’’;
and (2) ‘‘If you find that the defendant failed to prove
that it had such a good faith belief, then you must
award the plaintiff twice the amount of unpaid wages
. . . [and the plaintiff] is entitled to collect his attor-
ney’s fees.’’ (Emphasis added.)
  On October 26, 2015, the plaintiff filed a memoran-
dum of law supplementing his preliminary request to
charge. In that memorandum, the plaintiff argued that
the court should conclude that the amended version of
§ 31-72 applied retroactively and, therefore, use that
version in its instructions. The defendant did not file
any response to the plaintiff’s preliminary request to
charge and accompanying memorandum of law.
   On October 27, 2015, the defendant filed its own
preliminary request to charge, which also quoted the
amended version of § 31-72. In particular, the defendant
asked the court to give the following instruction: ‘‘I will
summarize the law for you. . . . [Section] 31-72 pro-
vides criteria for an employee to collect unpaid wages.
Section 31-72 states, in pertinent part [that] . . .
[w]hen any employer [unlawfully] fails to pay an
employee wages . . . such employee . . . shall
recover, in a civil action, (1) twice the full amount of
such wages, with costs and such reasonable attorney’s
fees as may be allowed by the court, or (2) if the
employer establishes that the employer had a good faith
belief that the underpayment of wages was in compli-
ance with law, the full amount of such wages or com-
pensation, with costs and such reasonable attorney’s
fees as may be allowed by the court.’’ (Emphasis altered;
internal quotation marks omitted.)
  On October 28, 2015, the second day of evidence, the
plaintiff filed two additional requests. The first was a
request for jury interrogatories. That request proposed
interrogatories tracking the language of the amended
version of § 31-72, including an interrogatory asking the
jury if it ‘‘[found] that the defendant failed to prove that
it acted in good faith in failing to pay the plaintiff in full
the compensation he had earned.’’ (Emphasis added.)
Although the defendant did not file a written objection
to the proposed interrogatories, the defendant’s counsel
subsequently made the following oral objection to the
aforementioned interrogatory: ‘‘[It is] unjustifiably prej-
udicial. I would suggest that it say, Do you find that
the defendant had a good faith belief that it paid wages
in compliance with the law, yes or no?’’ The second
request, filed by the plaintiff on October 28, 2015, was
a revised request to charge. That request, like the plain-
tiff’s preliminary request to charge, proposed that the
court instruct the jury according to the amended version
of § 31-72. The defendant did not file a written objection
to the revised request to charge.
   Also on October 28, 2015, the court heard argument
from the parties regarding the proposed jury instruc-
tions. The plaintiff’s counsel began argument by stating:
‘‘[T]he defendant has agreed that the latest version of
the § 31-72 statute, as amended effective October 1,
2015, is the statute that is in effect now and we don’t
have to be concerned about the question of retroactiv-
ity.’’ It appears that the plaintiff’s counsel concluded
that the defendant had ‘‘agreed’’ that the amended ver-
sion controlled because the defendant had quoted ver-
batim that version of the statute in its own request
to charge. Thus, relying on the amended statute, the
plaintiff’s counsel requested the court to instruct the
jury ‘‘that it’s the employer’s burden to prove that it
acted in good faith in failing to pay wages . . . .’’
(Emphasis added.)
   The defendant’s counsel did not object to that
requested instruction. Rather, in responding to the argu-
ment by the plaintiff’s counsel, the defendant’s counsel
stated that ‘‘[t]he plaintiff’s attorney is correct that . . .
the statute has been amended going forward. What [the
plaintiff’s counsel] has not done . . . though, is articu-
late that the court still maintains the discretion, under
the new wording of the [amended] statute, whether or
not to allow attorney’s fees if there is a . . . good faith
belief that wages were paid.’’ That is, the defendant’s
counsel apparently was contending that the amended
version is ambiguous as to whether an award of attor-
ney’s fees for an employer’s withholding of wages is
mandatory or discretionary. In so arguing, the defen-
dant was challenging the plaintiff’s assertion that the
amended version requires an award of attorney’s fees
where an employer unlawfully fails to pay an employee
wages, not his assertion that the amended version
applied retroactively and that the employer now was
required to prove good faith.
  Moreover, later in that hearing, the following
exchange occurred between the defendant’s counsel
and the court regarding the interpretation of the
amended version of § 31-72:
  ‘‘The Court: The burden of [proving] good faith, right.
That is the defendant’s burden. Are we clear about
that?’’
  ‘‘[The Defendant’s Counsel]: We are clear about that.
  ‘‘The Court: Okay.
  ‘‘[The Defendant’s Counsel]: The language, I will con-
cede . . . is very clear with respect . . . to that.’’
(Emphasis added.)
  After the conclusion of evidence on October 28, 2015,
the court reviewed the substance of its anticipated
charge with counsel. In particular, the court asked the
defendant’s counsel the following question: ‘‘[W]ith
respect to the wages, I am going to charge what’s in the
statute. Is there any objection to that?’’ The defendant’s
counsel replied, ‘‘No.’’
   On October 29, 2015, the court charged the jury. The
charge contained the following relevant provisions.
First, the court recited the amended version of § 31-72.
Second, the court instructed that ‘‘[i]f you do find in
favor of the plaintiff [with respect to the claim made
under § 31-72], that is, that the defendant unlawfully
withheld his pay, you must then determine whether the
[defendant] had a good faith belief that the under-
payment of wages was in compliance with law. Please
be clear that with respect to this element and this ele-
ment alone, the burden shifts to the defendant to prove
to you that the defendant had such a good faith belief.
. . . If you find that the defendant had such a good
faith belief, then the defendant is liable to the plaintiff
only for the full amount of the unpaid wages. If you
find that the defendant failed to prove that it had such
a good faith belief, then you must award plaintiff twice
the amount of unpaid wages. In addition, if the plaintiff
prevails on this count, then he is entitled to collect
his attorney’s fees, although you will not make any
determination with respect to attorney’s fees. The
amount of attorney’s fees shall be determined by the
court.’’ (Emphasis added.)
   When the court asked if counsel had any exceptions
to the charge, the defendant’s counsel replied: ‘‘With
respect to the request to charge, we would reclaim
our objection to the charge that the General Assembly
intended that attorney’s fees are automatically recover-
able under § 31-72 if a jury finds that a claim for unpaid
wages has been sustained. Also, we would object to
the inclusion in the charge of General Statutes § 31-71f5
to the specific claims in this case because the authority
has applied that subsection of the law in cases that are
significantly different than claimed here.’’ (Footnote
added.) The defendant did not raise any other objec-
tions to the charge.
  At no point during the trial court proceedings did the
defendant ever argue that the court should instruct on
the repealed version of § 31-72, which placed the burden
of proving bad faith on the employee, rather than that
statute’s amended version. Furthermore, the defendant
conceded that the amended version of § 31-72 places
the burden of proving good faith on the employer.
   The jury returned a verdict for the plaintiff on all
five counts asserted in his complaint and awarded him
$262,930 in damages. In addition, the court awarded
the plaintiff $114,742 in attorney’s fees and interest,
resulting in a total judgment for the plaintiff in the
amount of $377,672. This appeal followed.
    On appeal, the defendant claims that the trial court’s
jury instructions were improper because they retroac-
tively applied the amended version of § 31-72 that was
enacted after this action was commenced. Specifically,
the defendant argues that the court improperly
instructed the jury that, pursuant to the amended ver-
sion of § 31-72, it must award the plaintiff double dam-
ages for unlawfully withheld wages unless the
defendant establishes that it withheld the wages in good
faith. According to the defendant, the court should have
instructed the jury on the repealed version of § 31-72,
pursuant to which the plaintiff may recover double
damages if he proves that the defendant withheld the
wages in bad faith. The plaintiff responds that the defen-
dant failed to preserve this claim for appeal and also that
it ‘‘induced by [its] own actions the alleged instructional
defect that it now challenges.’’ (Internal quotation
marks omitted.) We agree with the plaintiff that the
defendant induced the alleged instructional impropriety
and, thus, decline to review the defendant’s claim.
   We begin with the relevant legal principles. ‘‘This
court routinely has held that it will not afford review
of claims6 of error when they have been induced. [T]he
term induced error, or invited error, has been defined
as [a]n error that a party cannot complain of on appeal
because the party, through conduct, encouraged or
prompted the trial court to make the erroneous ruling.
. . . It is well established that a party who induces an
error cannot be heard to later complain about that error.
. . . This principle bars appellate review of induced
nonconstitutional and induced constitutional error.
. . . The invited error doctrine rests on principles of
fairness, both to the trial court and to the opposing
party.’’ (Emphasis added; footnote omitted; internal
quotation marks omitted.) Gorelick v. Montanaro, 119
Conn. App. 785, 796–97, 990 A.2d 371 (2010). ‘‘The ratio-
nale for declining to review jury instruction claims when
the instructional error was induced . . . [is that] . . .
allow[ing] [a] defendant to seek reversal [after] . . .
his trial strategy has failed would amount to allowing
him to . . . ambush the [opposing party and the trial
court] with that claim on appeal.’’ (Internal quotation
marks omitted.) State v. Kitchens, 299 Conn. 447, 470,
10 A.3d 942 (2011).
   ‘‘[Our appellate courts] ha[ve] found [claims of]
induced error undeserving of appellate review in the
context of a jury instruction claim when the [appealing
party] has affirmatively requested the challenged jury
instruction . . . .’’ (Internal quotation marks omitted.)
State v. Lindsay, 143 Conn. App. 160, 183, 66 A.3d 944,
cert. denied, 310 Conn. 910, 76 A.3d 626 (2013). See,
e.g., State v. Cruz, 269 Conn. 97, 106–107, 848 A.2d
445 (2004) (declining to review claim of induced error
where ‘‘challenged jury instruction repeated the exact
language that the defendant had requested’’ [emphasis
omitted]); Suarez v. Dickmont Plastics Corp., 242
Conn. 255, 265–67, 698 A.2d 838 (1997) (‘‘[because] the
trial court instruct[ed] on both standards in accordance
with the defendant’s own request to charge submitted
to the trial court . . . [t]he defendant cannot now com-
plain when the trial court’s jury instructions were based
largely on [its] own proposed draft jury instructions’’).
   Our review of the record reveals that the defendant
induced the alleged instructional impropriety by affirm-
atively requesting the language it now challenges. The
defendant filed a written request to charge that cited
and quoted the amended version of § 31-72. In particu-
lar, the request quoted the provision of the amended
version that imposes liability for double damages on
an employer who fails to prove that it withheld wages
in good faith. Specifically, the defendant requested the
following instruction: ‘‘When any employer [unlawfully]
fails to pay an employee wages . . . such employee
. . . shall recover, in a civil action, (1) twice the full
amount of such wages . . . or (2) if the employer
establishes that the employer had a good faith belief
that the underpayment of wages was [lawful], the full
amount of such wages or compensation . . . .’’
(Emphasis altered; internal quotation marks omitted.)
   In accordance with the defendant’s written request,
the court instructed the jury on the amended version
of § 31-72. It charged the jury, in relevant part: ‘‘If you
find that the defendant failed to prove that it had . . .
a good faith belief [in withholding the plaintiff’s wages],
then you must award the plaintiff twice the amount of
unpaid wages.’’ (Emphasis added.) Thus, the defendant
received an instruction consistent with the language
that it had requested. Accordingly, we decline to review
the defendant’s claim of instructional impropriety
because the defendant induced the alleged error of
which it now complains.
  The defendant also seeks reversal pursuant to the
plain error doctrine. Specifically, it argues that the trial
court’s alleged error in determining that the amended
version of § 31-72 applied retroactively was plain error.
The plaintiff responds that ‘‘[p]lain error review is not
appropriate in this case’’ because the defendant induced
the error of which it now complains. He further argues
that if we reach the merits of the defendant’s plain error
claim, the trial court did not err in retroactively applying
the amended version of § 31-72. In particular, the plain-
tiff argues that although there is no authority addressing
whether the amended version of § 31-72 applies retroac-
tively, retroactive application is consistent with the gen-
eral legal principles governing the retroactive
applicability of statutes. We conclude that, to the extent
that the plain error doctrine applies to claims of induced
error, the defendant’s alleged instructional impropriety
does not rise to the level of plain error because it has
failed to demonstrate that such error resulted in mani-
fest injustice.
   We first review the relevant legal principles governing
the plain error doctrine. Notwithstanding the apparent
uncertainty7 regarding whether this court can evaluate
claims of induced error under the plain error doctrine,
this court recently considered whether a claim of
induced instructional error constituted reversible plain
error. See State v. Schuler, 157 Conn. App. 757, 774,
776, 118 A.3d 91 (‘‘[o]ur review of the record leads us
to the conclusion that the claimed error in the jury
instruction, [which the defendant conceded was
induced] although potentially ambiguous in its meaning,
fails to rise to the level of plain error’’), cert. denied,
318 Conn. 903, 122 A.3d 633 (2015); cf. State v. McClain,
324 Conn. 802, 808, 155 A.3d 209 (2017) (‘‘[w]e . . .
conclude that a Kitchens waiver [whereby a criminal
defendant implicitly waives a claim of instructional
error] does not preclude appellate relief under the plain
error doctrine’’). Accordingly, we address the defen-
dant’s claim of plain error.
   The following principles guide our application of the
plain error doctrine to the defendant’s claim. ‘‘[T]he
plain error doctrine . . . is not . . . a rule of review-
ability. It is a rule of reversibility. That is, it is a doctrine
that this court invokes in order to rectify a trial court
ruling that, although either not properly preserved or
never raised at all in the trial court, nonetheless requires
reversal of the trial court’s judgment, for reasons of
policy. . . . In addition, the plain error doctrine is
reserved for truly extraordinary situations where the
existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the
judicial proceedings. . . .
    ‘‘[Our Supreme Court] recently clarified the [two-
pronged] framework under which we review claims of
plain error. [Under the] [f]irst [prong], we must deter-
mine whether the trial court in fact committed an error
and, if it did, whether that error was indeed plain in
the sense that it is patent [or] readily discernable on
the face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . [T]his
inquiry entails a relatively high standard, under which
it is not enough for the defendant simply to demonstrate
that his position is correct. Rather, the party seeking
plain error review must demonstrate that the claimed
impropriety was so clear, obvious and indisputable as
to warrant the extraordinary remedy of reversal.’’
(Internal quotation marks omitted.) State v. Darryl W.,
303 Conn. 353, 371–73, 33 A.3d 239 (2012).
   ‘‘[U]nder the second prong of the analysis we must
determine whether the consequences of the error are
so grievous as to be fundamentally unfair or manifestly
unjust. . . . Only if both prongs of the analysis are
satisfied can the appealing party obtain relief.’’ (Empha-
sis added; internal quotation marks omitted.) In re
Jah’za G., 141 Conn. App. 15, 22, 60 A.3d 392, cert.
denied, 308 Conn. 926, 64 A.3d 329 (2013).
   After reviewing the record, we reject the defendant’s
request to reverse the trial court’s judgment pursuant
to the plain error doctrine. Even if we assume, without
deciding, that the court’s retroactive application of the
amended statute was an error satisfying the first prong
of the plain error doctrine, we conclude that such error
fails to satisfy the second plain error prong because it
did not result in manifest injustice. See, e.g., State v.
Sanchez, 308 Conn. 64, 84, 60 A.3d 271 (2013) (‘‘assum-
ing that it is not debatable that [trial court improperly
failed to give a Ledbetter instruction] . . . the omitted
jury instruction did not result in manifest injustice’’); 98
Lords Highway, LLC v. One Hundred Lords Highway,
LLC, 138 Conn. App. 776, 804, 54 A.3d 232 (2012)
(‘‘assum[ing] that the [court’s] failure to require [the
counterclaim plaintiffs to amend their pleadings] was
an error in satisfaction of the first prong of the plain
error test, we would be unable to conclude that the
results of such a claimed error rose to the level of
fundamental unfairness in satisfaction of the second
prong of the test’’); State v. Edwin M., 124 Conn. App.
707, 716, 6 A.3d 124 (2010) (‘‘[e]ven if we assume, with-
out deciding, that it was improper for the trial court to
allow . . . an expert opinion in the area of sexual
abuse, we do not believe that [t]his testimony . . .
work[ed] a serious and manifest injustice on the [defen-
dant]’’ [citation omitted; internal quotation marks omit-
ted]), cert. denied, 299 Conn. 922, 11 A.3d 151 (2011).
   Turning then to the second prong, in ‘‘address[ing]
. . . claim[s] of plain error despite a finding of waiver
or induced error . . . [our Supreme Court] has relied
in part on the defendant’s action as a basis for conclud-
ing that the defendant had not demonstrated the mani-
fest injustice or prejudice required to prevail under the
plain error doctrine.’’ State v. Darryl W., supra, 303
Conn. 372 n.17; see also State v. Alston, 272 Conn. 432,
456, 862 A.2d 817 (2005) (‘‘we conclude that the defen-
dant is not entitled to a new trial because he induced
the trial court to take the very actions he now criticizes
as erroneous, and he has failed to demonstrate any
prejudice resulting therefrom’’).
  Indeed, in a case in which we applied the plain error
doctrine to a claim of induced error, this court recently
opined: ‘‘Regardless of whether the [alleged impropriety
satisfies the first plain error prong], no manifest injus-
tice results from our refusal to entertain an argument
fashioned anew for appellate purposes, particularly
where the freshly minted argument contradicts the posi-
tion that the plaintiff advanced in the trial court.’’
Gladstein v. Goldfield, supra, 163 Conn. App. 586–87.
   As previously set forth in considerable detail, the
alleged instructional error was induced by the defen-
dant’s submission of a request to charge that quoted
and relied on the amended version of § 31-72. Further-
more, the record reveals that on several occasions
throughout the trial, the defendant acquiesced to the
court instructing the jury on the amended version. In
light of the extent to which the defendant’s own actions
contributed to the claimed error, we conclude that it
has failed to demonstrate that the consequences of the
claimed error were manifestly unjust.
  Accordingly, we decline to afford the defendant relief
under the plain error doctrine.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    John I. Haymond also was named as a defendant in this action but the
plaintiff withdrew the claims against Haymond in his individual capacity
prior to trial. Accordingly, we refer to The Haymond Law Firm, P.C., as the
defendant throughout this opinion.
  2
    The plaintiff also sought recovery on four other claims alleging breach
of contract, invasion of privacy, money withheld and interest pursuant to
General Statutes § 37-3a, and violations of the Connecticut Unfair Trade
Practices Act, General Statutes § 42-110a et seq. The jury found for the
plaintiff on all of those claims, and the defendant has not challenged the
judgment with respect to those claims in this appeal. The defendant’s failure
to challenge the judgment with respect to those claims does not implicate
mootness because those claims are not independent bases supporting the
jury’s award of double damages.
  3
    We note that the defendant’s invocation of the plain error doctrine occurs
only in a footnote in its brief. We previously have indicated that this is not
the preferred method by which a party should present claims to this court.
See, e.g., State v. Reddick, 15 Conn. App. 342, 343, 545 A.2d 1109 (‘‘we refuse
to review any claim or any alternative claim to a properly briefed claim
which has been presented and argued by way of footnotes’’), cert. denied,
209 Conn. 819, 551 A.2d 758 (1988). Nevertheless, we choose to address the
defendant’s plain error argument in this case. See State v. Salz, 26 Conn.
App. 448, 457 n.4, 602 A.2d 594 (1992) (‘‘we [examine] this claim even though
the defendant requested . . . plain error review in a footnote’’), aff’d, 226
Conn. 20, 627 A.2d 862 (1993).
  4
    See footnote 2 of this opinion.
  5
    The plaintiff’s request to charge asked that the court instruct the jury
that ‘‘[i]n making [its] determination of whether all wages were paid to the
plaintiff, [it] . . . take into account the provisions of [§] 31-71f.’’
  General Statutes § 31-71f requires an employer to ‘‘(1) [a]dvise [its] employ-
ees in writing, at the time of hiring, of the rate of remuneration, hours of
employment and wage payment schedules, and (2) make available to [its]
employees, either in writing or through a posted notice maintained in a
place accessible to [its] employees, any employment practices and policies
or change therein with regard to wages, vacation pay, sick leave, health and
welfare benefits and comparable matters.’’ An employer’s failure to comply
with the requirements of § 31-71f is actionable under § 31-72. See General
Statutes § 31-72 (‘‘[w]hen any employer fails to pay an employee wages in
accordance with the provisions of sections 31-71a to 31-71i, inclusive . . .
such employee . . . shall recover, in a civil action, (1) twice the full amount
of such wages, with costs and such reasonable attorney’s fees as may be
allowed by the court, or (2) if the employer establishes that the employer
had a good faith belief that the underpayment of wages was in compliance
with law, the full amount of such wages or compensation, with costs and
such reasonable attorney’s fees as may be allowed by the court’’).
   6
     The term ‘‘induced error’’ apparently has become shorthand for the
doctrine pursuant to which we decline to review a party’s claim of error
if the party ‘‘induced the action of the [trial] court from which she now
complains.’’ Gladstein v. Goldfield, 163 Conn. App. 579, 585, 137 A.3d 60,
appeal dismissed, 325 Conn. 418,         A.3d      (2017). It may be misleading,
however, to refer to this doctrine simply as ‘‘induced error.’’ Failing to
use the qualifiers claimed or alleged to describe the error might give the
impression that this court is determining that the claimed error is in fact
error. Given that the doctrine implicates only a claim’s reviewability, our
jurisprudence is clear that the doctrine does not require us to address the
merits of the claim. See, e.g., id., 585 n.3 (‘‘Because we conclude that the
plaintiff’s claim is not reviewable, we need not determine whether the court’s
interpretation of the term ‘mistake’ in [General Statutes] § 52-109 was proper.
We leave consideration of that issue to the day when such claim properly
may come before us.’’). Thus, in applying the doctrine in this case, we do
not mean to suggest that the claimed or alleged error actually is error. Id.
   7
     Our Supreme Court has ‘‘recognize[d] that there appears to be some
tension in our appellate case law as to whether reversal on the basis of
plain error could be available in cases where the alleged error is causally
connected to the defendant’s own behavior. In [some cases, the Supreme
Court] held that where the defendant, personally and through counsel, had
expressly waived his right to trial, reversal for plain error was not appropriate
because if there has been a valid waiver, there is no error for [the reviewing
court] to correct. . . . In other cases, [it] has addressed a claim of plain
error despite a finding of waiver or induced error, but nonetheless has relied
in part on the defendant’s action as a basis for concluding that the defendant
had not demonstrated the manifest injustice or prejudice required to prevail
under the plain error doctrine.’’ (Citations omitted; internal quotation marks
omitted.) State v. Darryl W., 303 Conn. 353, 371–72 n.17, 33 A.3d 239 (2012);
see also State v. Coward, 292 Conn. 296, 305–13, 972 A.2d 691 (2009)
(applying plain error doctrine to instructional impropriety that defendant
conceded was induced by his own conduct); State v. Maskiell, 100 Conn.
App. 507, 520, 918 A.2d 293 (‘‘[t]his court has evaluated under the plain
error doctrine claims of error that pertained to induced error . . . and
has explicitly rejected the . . . contention [that the plain error doctrine is
inapplicable to claims of induced error]’’ [citations omitted]), cert. denied,
282 Conn. 922, 925 A.2d 1104 (2007).